UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-5196



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SHAMONTE ARNELL GREEN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. N. Carlton Tilley, Jr.,
Chief District Judge. (CR-05-84)


Submitted:   March 22, 2007                 Decided:   March 28, 2007


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lisa S. Costner, Winston-Salem, North Carolina, for Appellant.
Anna Mills Wagoner, United States Attorney, Robert A. J. Lang,
Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Winston-Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           A federal jury found Shamonte Arnell Green guilty of

being a felon in possession of a firearm, in violation of 18 U.S.C.

§§ 922(g)(1) and 924(e) (2000).   The district court, after finding

that Green had used the firearm to commit two murders and other

crimes, sentenced Green to life imprisonment. Green raises several

challenges to his conviction and sentence.   We affirm.



                                  I.

     Green first argues that the district court erred in denying

his motion to suppress the gun that he was convicted of possessing.

When examining the denial of a motion to suppress, we review the

district court’s factual findings for clear error and its legal

conclusions de novo.   United States v. Holmes, 376 F.3d 270, 273

(4th Cir. 2004).

     After reviewing the record, we can only conclude that the

district court properly rejected the suppression motion.     Police

officers observed Green waiting in the back of a restaurant parking

lot, speaking to the passenger of a white box van, while glancing

up and down the road, apparently looking for someone.     After the

white van pulled away, the police saw another person drive into the

lot, leave his car, and hand Green a shoebox.       Green took the

shoebox and then entered the driver’s side of another car parked in

the lot.   The officers acted with reasonable suspicion in then


                                  2
approaching Green as he sat in the car.       Upon doing so, the

officers saw a bag of marijuana on Green’s lap; this observation

provided them with probable cause to arrest Green. When, after his

arrest, the officers searched Green at the station house, the

search was lawful as incident to arrest, especially given that

Green had told the officers that he had a pistol on his person

immediately before the search.



                                 II.

     Green also contends that the district court erred in denying

his request to be jointly represented at sentencing by his federal

defender and his state defense attorneys.   Because Green did not

object to the denial of this request before the district court, we

review for plain error.     Even if the district court erred by

denying this motion (which we doubt), such error was certainly not

“plain.”   Green cites no authority that would have required the

district court to grant his request.



                                 III.

     Green next challenges the district court’s application of the

cross reference in § 2K2.1(c) of the United States Sentencing

Guidelines Manual.   Applying that provision, the court found that

Green used the designated firearm to commit two first-degree

murders and one felony assault with intent to kill, and increased


                                  3
his sentence accordingly.      Green argues that application of the

cross-reference   violated    his   Sixth   Amendment      rights   and   was

predicated on clearly erroneous factual findings.

     Green’s   Sixth   Amendment     argument     fails.      Because     the

Guidelines are advisory after United States v. Booker, 543 U.S. 220

(2005), the district court could increase Green’s Guidelines range

on the basis of facts not found by the jury without running afoul

of the Sixth Amendment.      See United States v. Moreland, 437 F.3d

424 (4th Cir. 2006).

     We review a sentencing court’s factual findings for clear

error.   United States v. Tucker, 473 F.3d 556, 560 (4th Cir. 2007).

After reviewing the record, we conclude that the district court’s

factual findings were not clearly erroneous.



                                    IV.

     Lastly, Green argues that his Sixth Amendment rights were

violated when the district court sentenced him as an armed career

criminal even though his predicate offenses were neither charged in

the indictment nor found by the jury.           We rejected this precise

argument in United States v. Cheek, 415 F.3d 349, 349 (4th Cir.

2005), and so deny Green’s claim.




                                     4
                             V.

    For the reasons stated above, the judgment of the district

court is

                                                     AFFIRMED.




                              5